Citation Nr: 1609394	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-28 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in January 2016.  A transcript of the hearing is of record.  

The Veteran's claim was originally adjudicated as separate claims of service connection for PTSD and service connection for anxiety disorder, chronic depression, and psychosis.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Therefore, the Board has combined the separately alleged psychiatric diagnoses into one claim of service connection for an acquired psychiatric disorder, so all potential psychiatric diagnoses are considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  This claim requires further development.

A.  Social Security Administration (SSA) Records 

At the January 2016 hearing, the Veteran testified that he has been receiving disability benefits from the SSA since about 2006.  He reported that he began getting these benefits after having a mental breakdown and being unable to work as a result.  Board Hearing Tr. at 14.  In a May 2015 VA Form 5655, Financial Status Report, the Veteran indicated that he began receiving SSA disability benefits in October 2005.  Any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the claim currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

B.  VA Records

The record reflects the Veteran receives ongoing VA psychiatric treatment.  The most recent VA treatment records that have been associated with the claims file are from January 2008.  Therefore, all updated pertinent VA treatment records should be obtained.

C.  VA Examination

VA and private treatment records reflect the Veteran's psychiatric diagnoses have included PTSD, depression, and bipolar disorder.

Throughout the appeal period, the Veteran has alleged that his stressors arose from his work as a Hospital Corpsman in the Navy.  He has consistently described multiple traumatic events that he experienced, including events when he worked in the labor and delivery ward and aboard the USS Tarawa.  He also reported experiencing fear of hostile military or terrorist activity when he was aboard the USS Tarawa.  He has reported that the waters they traveled in had mines and that many ships were hit by the mines.  He was constantly fearful that one would hit his ship.  He also reported being told that he might see combat when the Tarawa went into the Persian Gulf and he was very anxious about being put in a combat situation.  See August 2006 Veteran's statement; January 2016 Board Hearing Tr. at 5-8.

Regarding the Veteran's stressors as a Hospital Corpsman working in labor and delivery, the Veteran is competent to report the events that occurred during service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  His statements regarding the types of events that occurred in service have been consistent throughout the appeal period.  Furthermore, his DD Form 214 reflects that he was a Field Medical Service Tech and a Hospital Corpsman.  Thus, his statements are also consistent with his duty assignments.  38 U.S.C.A. § 1154(a).  Moreover, the nature of the Veteran's stressors as a Hospital Corpsman makes it unlikely that specific corroboration would be successful.  Therefore, for purposes of this remand, the Board concludes that the above noted service records provide credible supporting evidence that his claimed stressors as a Hospital Corpsman and Field Medical Service Tech occurred.  

The Veteran's other alleged stressors aboard the USS Tarawa relate to a fear of hostile military or terrorist activity.  Where an alleged stressor involves 'fear of hostile military or terrorist activity,' a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

Here, service records reflect the Veteran served on the USS Tarawa from December 1990 to March 1991.  A command history of the Tarawa reflects that in February 1991, while the ship was moored at Al Jubail, Saudi Arabia, the base sirens sounded and an approaching scud missile exploded off the port side of the ship.  Also in February 1991, after ground action commenced between U.S. and Iraqi forces, the Tarawa anchored near Ras Al Mishab and commenced landing the Fifth Marine Expeditionary Brigade into Saudi Arabia.  Therefore, it is consistent with the places, types, and circumstances of the Veteran's service aboard the Tarawa that he would have been in fear of hostile military or terrorist activity.

An August 2006 treatment record from Heritage Oaks Hospital indicates the Veteran has PTSD as a result of his experiences as a medic in Desert Storm.  This opinion, however, does not provide a rationale for its conclusion; therefore, it is inadequate for rating purposes.
Since the evidence indicates there are in-service stressor events, current psychiatric diagnoses and an indication that the Veteran's psychiatric disability may be associated with these events, remand is necessary to obtain a VA examination to determine the etiology of the Veteran's psychiatric disability.

Regarding the diagnosis of any psychiatric disabilities on examination, a final rulemaking amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, the applicability date of the final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  The Veteran's case was certified for appeal to the Board in June 2013; therefore, DSM-IV is applicable to his case and the examination must conform to DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

2.  Obtain the Veteran's VA treatment records from January 2008 to the present.

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After examining the Veteran, reviewing his pertinent medical history, and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders under DSM-IV criteria. 

The examiner should then provide an opinion as to the following:

(a)  If PTSD is diagnosed, the examiner should opine whether it is at least as likely as not (50% or greater probability) that any of the claimed stressors caused the Veteran's PTSD.

The examiner should specifically consider, and separately discuss, the stressors the Veteran has reported regarding his work as a Hospital Corpsman and Field Medical Service Tech and those involving the fear of in-service hostile military or terrorist activity.

(b) If the examination results in any psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder(s), to include whether it is at least as likely as not (a 50% or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's active service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




